The facts are fully stated in the opinion of the court, delivered by
Mathews, J.
This suit was commenced by attachment. The plaintiffs claim a balance on an account, for the price of a certain quantity of flour and wheat by them sold to the defendant; the wheat was attached, and Bevan & Co. intervened, claiming it *63as their property. The case was submitted to a iury in the , , J i . court below, who found a verdict for the plaintiffs, on which judgement was rendered, and after an unsuccessful motion for a new trial, the defendant and intervenors appealed.
Apartyisnot content to Ile was °
Duncan, for appellants. De Armas, for appellee.
The pleadings and evidence of the case show, that a quantity of flour and wheat was purchased from the plaintiffs by the defendant, Williams, and that a balance of one thousand and forty-seven dollars and sixty-eight cents, of the price of these articles remained unpaid; that Williams, the purchaser, caused the wheat, or a part of it, to be put on board the ship Gardner, consigned to the intervenors, at Bristol, in England, who allege that it was bought for them and on their account, and was paid for hy their agents, Gordon, Forstall & Co., &c.
In the purchase made by Williams, the intervening parties seem not to have been known to the vendors, except so far as the latter received partial payments for the price of the articles sold, by orders from the vendee on Gordon, For-stall & Co., who seem to have acted as agents for Sevan & Co. Whatever contracts may have existed between this commercial firm of Bristol, and Williams, and Gordon, For-stall & Co., they, in our opinion, ought not to affect the^ claim of the plaintiff, not being parties to these contracts, as to them the defendant must be considered as the purchaser and owner of the wheat, and consequently it is liable to make good the residue of the price which remained unpaid at the time of the attachment.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be affirmed, with costs.